Title: Tract Relative to the Affair of Hutchinson’s Letters, [1774]
From: Franklin, Benjamin
To: 


This narrative opens quietly. Franklin explains why he has hitherto suffered in silence the political slings and arrows that have come his way, and why he is now breaking silence. Next he summarizes, more fully than anywhere else, the principles on which he has acted during the past decade and his progressive disillusionment with the policies of the King’s ministers. He then begins a factual account of the affair of the letters, and soon comes to the abuse heaped upon him for his part in it. From there on he is defending himself.
The scene at the Cockpit gave him cause to do so, if ever man had it. Although he had sent the letters without regard to the harm he might suffer from them, he could not have expected that more than a year later the skies would fall on him in the way they did. He is embittered–it shows between the lines of the tract and sometimes in them–and unrepentant. He sets out to demonstrate that he was blameless for following the line of duty, even though it helped to raise a whirlwind. The blame rests with the administration; the theme of the whole tract is in the penultimate sentence, “this they call Government.”
In the late winter of 1774 friends urged him to write his vindication, and he assured them that he was preparing it. He did so, but never finished and therefore never published it. He seems to have reworked the draft, as explained below; yet it breaks off in mid course. The urge for self-justification was a result of extreme provocation and, as he says, ran counter to his principles. As the provocation receded in time and he became more and more absorbed in the mounting crisis, he had less and less leisure, and apparently less and less incentive, to express his anger at past humiliation. “The Injuries, too, that my Country has suffer’d, have absorb’d private Resentments....”

His apologia raises three editorial questions. The first is when he wrote it. A short time before he returned to America, according to Sparks; probably soon after the hearing before the Privy Council, according to Crane, while he was still in a mood to fight back. He certainly began it in February, 1774, and in all likelihood continued it for several months. Then he put it aside, but we do not know when; we consequently print it at the end of the year.
The second question is how to handle the many quotations that he interspersed or meant to intersperse through the text. Some are extracts from his earlier correspondence, which it would be redundant to reprint but which cannot be entirely omitted without breaking the narrative thread; we therefore summarize each, with a reference to the full text and enough direct quotation to locate it there. He also meant to but did not include in the draft some other material, which we summarize in footnotes.
A third question is which text is the most authoritative. At first glance his draft would appear to be. But the copies, particularly the complete one, occasionally differ from it and from each other in details of wording, which are not of a sort to be explained by the scribes’ carelessness. Neither copy contains anything in Franklin’s hand. Our theory is that he made minor revisions in a copy of his draft, or more likely in two copies, which disappeared after it or they had been transcribed to produce the two that survive. We print the text of the draft and indicate any significant change of wording in the copies, not with assurance of reproducing Franklin’s ipsissima verba but in the hope of getting close to them.
 
[1774]
Having been from my Youth more or less engag’d in Publick Affairs, it has often happened to me in the Course of my Life to be censured sharply for the Part I took in them. Such Censures I have generally passed over in Silence, conceiving, when they were just, that I ought not to defend [interlined: rather to amend than defend] myself against them; and when they were undeserved that a little Time would justify me. Spots [interlined: Splashes] of Dirt thrown upon my Character, I suffered while fresh to remain; I did not chuse to spread by endeavouring to remove them, but rely’d on the vulgar Adage, that they would all rub off when they were dry. Much Experience has confirm’d my Opinion of the Propriety of this Conduct, for notwithstanding the frequent and sometimes virulent Attacks which the Jostling of Party Interests have drawn upon me, I have had the Felicity of bringing down to a good Old Age, as fair a Reputation, (may I be permitted to say it) as most publick Men that I have known, and have never had reason to repent my neglecting to defend it.
I should therefore (persisting as old Men ought to do in old Habits) have taken no Notice of the late Invective of the Sollicitor-General, nor of the abundant Abuse in the Papers, were I not urg’d to it by my Friends, who say, that the first being delivered by a publick Officer of Government before a high and most respectable Court, the Privy Council, and countenanc’d by its Report, and the latter having that for its Foundation, it behoves me, more especially as I am about to leave [interlined: leaving] this Country, to furnish them with the Knowledge of such Facts as may enable them to justify to others their good Opinion of me. This Compells me to my present Writing: for otherwise, having for some time past been gradually loosning all publick Connections, declining my Agencies, determin’d on retiring to my little Family that I might enjoy the Remainder of Life in private Repose, indifferent to the Opinion of Courtiers, as having nothing to seek or wish among them, and being secure that Time would soon lay the Dust which Prejudice and Party have so lately rais’d, I should not think of giving myself the Trouble of Writing and my Friends of reading an Apology for my political Conduct.
That this Conduct may be better understood, and its Consistency more apparent, it seems necessary that I should first explain the Principles on which I have acted. It has long appeared to me that the only true British Politicks were those which aim’d at the Good of the Whole British Empire, not those which sought the Advantage of one Part in the Disadvantage of the others. Therefore All Measures of procuring Gain to the Mother Country arising from Loss to her Colonies, and all of Gain to the Colonies arising from or occasioning Loss to Britain, especially where the Gain was small and the Loss great; every Abridgement of the Power of the Mother Country where that Power was not prejudicial to the Liberties of the Colonists, and every Diminution of the Priviledges of the Colonists, where they were not prejudicial to the Welfare of the Mother Country, I in my own Mind condemned as improper, partial, unjust, and mischievous, tending to create Dissensions, and weaken that Union, on which the Strength, Solidity, and Duration of the Empire greatly depended. And I opposed, as far as my little Powers went, all Measures [interlined: Proceedings] either here or in America, that in my Opinion had such Tendency. Hence it has often happened to me, that while I have been thought here too much of an American, I have in America been deem’d too much of an Englishman.
From a thorough Enquiry (on Occasion of the Stamp-Act) into the Nature of the Connection between Britain and the Colonies, I became convinced, that the Bond of their Union is not the Parliament but the King. That in removing to America, a Country out of the Realm, they did not carry with them the Statutes then existing; for if they did, the Puritans must have been subject there to the same grievous Acts of Conformity, Tithes, Spiritual Courts, &c. which they meant to be free from, by going thither; and in vain would they have left their native Country and all the Conveniencies and Comforts of its improved State, to combat the Hardships of a new Settlement in a distant Wilderness, if they had taken with them what they meant to fly from, or if they had left a Power behind them capable of sending the same Chains after them, to bind them in America. They took with them, however, by Compact, their Allegiance to the King, and a Legislative Power for the making a new Body of Laws, with his assent, by which they were to be governed. Hence they became distinct States, under the same Prince, as Scotland and England were before the Union, as Ireland is, as Jersey, Guernsey, and Hanover are, governed each by its own Laws, and by the same Sovereign; having each the Power of Granting their own Money to that Sovereign, and the Privilege of not being taxed but by their own Representatives.
At the same time I considered the King’s Supreme Authority over all the Colonies, as of the greatest Importance, to them, affording a dernier Resort, for settling all their Disputes, a Means of preserving Peace among them with each other, and a Center in which their Common Force might be united against a common Enemy. This Authority I therefore thought, when acting within its due Limits, should be ever as carefully supported by the Colonists as by the Inhabitants of Britain.
In Conformity with these Principles, and as Agent for the Colonies, I opposed the Stamp Act, and endeavoured to obtain its Repeal, as an Infringement of the Rights of the Colonists, of no real Advantage to Britain, since she might ever be sure of greater Aids from our voluntary Grants, than she could expect from arbitrary Taxes, as by losing our Respect and Affection on which much of her Commerce with us depended, she would lose more in that Commerce than she could possibly gain by such Taxes, and as it was detrimental to the Harmony which had till then so happily subsisted, and which was so essential to the Welfare of the whole. And to keep up as much as in me lay, a Reverence for the King, and a Respect for the British Nation on that Side the Water, and on this some Regard for the Colonies, (both tending to promote that Harmony,) I industriously on all Occasions in my Letters to America, represented the Measures that were grievous to them, as being neither Royal nor National Measures, but the Schemes of an Administration, which wished to recommend itself for its Ingenuity in Finance, or to avail itself of new Revenues in creating, by Places and Pensions, new Dependencies; for that the King was a good and gracious Prince, and the People of Britain their real Friends. And on this Side the Water, I represented the People of America as fond of Britain, concern’d for its Interests and its Glory, and without the least Desire of a Separation from it. In both Cases, I thought and still think, I did not exceed the Bounds of Truth, and I have the heart-felt Satisfaction attending good Intentions, even when they are not successful.
With these Sentiments I could not but see with Concern the Sending of Troops to Boston; and their Behaviour to the People there gave me infinite Uneasiness as I apprehended from that Measure the worst of Consequences, a Breach between the two Countries. And I was the more concern’d when I found, that it was conceived there as a National Measure, (since none here oppos’d it) and as a Proof that Britain had no longer a Parental Regard for them. I myself in Conversation sometimes spoke of it in this Light, and I own with some Resentment being myself a Native of that Country, till I was to my great Surprize, assured by a Gentleman of Character and Distinction (whom I am not at present permitted to name) that not only the Measure I particularly censur’d so warmly, but all the other Grievances we complain’d of took their rise not from Government here but were projected, proposed to Administration, sollicited and obtained by some of the most respectable among the Americans themselves, as necessary Measures for the Welfare of that Country. As I could not readily assent to the Probability of this, he undertook to convince me, and he hoped thro’ me (as their Agent here) my Country-men. Accordingly he call’d on me some Days after, and produc’d to me these very Letters from Lieut. Govr. Hutchinson, Secry. Oliver, and others, which have since been the Subject of so much Discussion.
Tho’ astonished, I could not but confess myself convinced, and I was ready as he desired to convince my Countrymen; for I saw, I felt indeed by its Effect upon myself the Tendency it must have towards a Reconciliation, which for the common Good I earnestly wished; it appear’d moreover my Duty to give my Constituents an Intelligence of such Importance to their Affairs. But there was some Difficulty, as the Gentleman would not permit Copies to be taken of the Letters; and if that could have been done, the Authenticity of those Copies might have been doubted and disputed. My simple Account of them as Papers I had seen would have been still less certain. I therefore wish’d to have the Use of the Originals for that purpose, which I at length obtained on these express Conditions, that they should not be printed, that no Copies should be taken of them, that they should be shown only to a few of the leading People of the Government, and that they should be carefully returned.
I accepted these Conditions, and under the same transmitted the original Letters to the Committee of Correspondence at Boston, without taking or reserving any Copy of them for myself. I agreed the more willingly to the Restraint, from an Apprehension that a Publication might, considering the State of Irritation in which the Minds of People there had long been kept, occasion some Riot of mischievous Consequence. I had no other Scruple in sending them, for as they had been handed about here to prejudice that People, why not to them for their Advantage? The Writers too had taken the same Liberty with the Letters of others, transmitting hither those of Rome and Auchmuty in Confirmation of their own Calumnies against the Americans; Copies of some of mine too had been return’d here by Officers of Government, why then should theirs be exempt from the same Treatment? To whom they had been directed here I could only conjecture; for I was not inform’d, and there was no Address upon them when I receiv’d them. My Letter in which I enclos’d them, express’d more fully the Motives above mention’d for sending them, and I shall presently give an Extract of so much of it as related to them.
But as it has on the contrary been roundly asserted that I did not as Agent transmit those Letters to the Assembly’s Committee of Correspondence; that I sent them to a Junto my peculiar Correspondents; that fearing to be known as the Person who sent them, I had insisted on the keeping that Circumstance a Secret; that I had “shown the utmost Solicitude to have that Secret kept,” and this has been urged as a demonstrative Proof that I was conscious of Guilt in the Manner of obtaining them; and therefore fear’d a Discovery so much as not to dare putting my name to the Letter in which I enclos’d them and which only appear’d to be mine by my well known Hand-Writing; I would here, previous to that Extract, observe, that on the same Paper was first written the Copy of a preceding Letter, which had been sent sign’d by me as usual; and accordingly the Letter now in question began with these Words, “The above is a Copy of my last.” and all the first Part of it was on Business transacted by me relating to the Affairs of the Province, and particularly to two Petitions sent to me as Agent by the Assembly, to be presented to the King. These Circumstances must have to every Person there as clearly shown me to be the Writer of that Letter, as my well-known Hand must have done to those peculiar Correspondents of my own, to whom it is said I sent it. If then I hoped to be conceal’d by not signing my Name to such a Letter, I must have been as silly as that Bird, which is suppos’d to think itself unseen when it has hid only its Head. And if I could depend on my Correspondents keeping secret a Letter and a Transaction which they must needs know were mine, I might as well have trusted them with my Name and could have no Motive for omitting it. In truth all I insisted on was, (in pursuance of my Engagement) that the Letters should not be printed or copied, but I had not at the time the least Thought or Desire of keeping my Part in that Transaction a Secret, and therefore so far from requesting it, I did not so much as give the smallest Intimation even that it would be agreable to me not to be mentioned on the Occasion. And if I had had that Inclination, I must have been very weak indeed to fancy, that the Person I wrote to, all the rest of the Committee of Correspondence, Five other Persons named, and “such others as the Committee might think fit to show them to,” with three Gentlemen here to whom I had communicated the Matter, should all keep as a Secret on my Account, what I did not state as a Secret, or request should be concealed.
So much, &c.
Here insert the Extracts.
So much of the Letter as relates to the Govrs. Letters, is as follows.
<”On this Occasion I think it fit to acquaint you” that he has acquired part of a correspondence that accounts, he believes, for most of the present colonial grievances. He is not free to tell how he acquired it, or to let it be printed or even copied, but a select few may see it; he encloses the original letters, which will reveal the authors by their handwriting. However much they may dislike exposure, they ought not to regret sacrificing their reputations for the sake of restoring harmony. Discovering that Americans have urged arbitrary measures has diminished his own resentment of Whitehall, and should have the same effect in Boston. The writers were following their selfish interests and betraying those of “the whole English Empire.”>
The next Letter is of Jan. 5. 1773 to the same Gentleman, beginning with these Words. “I did my self the Honour of Writing to you on the 2d of December past, enclosing some original Letters from Persons in Boston, which I hope got safe to hand.” And then goes on with other Business transacted by BF. as Agent, and is signed with his Name as usual. In Truth he never sent an anonymous Letter to any Person in America, since his Residence here, unless where two or more Letters happen’d to be on the same Paper, the first a Copy of a preceding Letter, and the subsequent Referring to the preceding, in that Case he may possibly have omitted Signing more than one of them as unnecessary.
The first Letter acknowledging the Receipt of the Papers is dated Boston March 24. 1773, and begins thus.
<”I have just received your Favor of the 2d. December last” and communicated its enclosures to some of the gentlemen mentioned. They believe that copies should be taken and kept for future use. He cannot consent without Franklin’s explicit permission, he has told them, and will request it and “strictly Conform to your directions.”>
The next Letter, dated April 20. 1773 begins thus,
<”I wrote you in my last” about the views of those who have seen the correspondence. Unless it can be retained or copied he will be in difficulty, for they agree that no good can come of revealing it to a few “barely to satisfy their Curiosity.”>
On the 9th of March I wrote to the same Person, not having then receiv’d the preceding Letters, and mention’d my having written to him of the 2d of December and 5th of January; and knowing what Use was made against the People there of every trifling Mob, and fearing lest if the Letters should contrary to my Directions be made publick, something more serious of the kind might happen, I concluded that Letter thus;
<”I must hope that great Care will be taken to keep our People quiet,” lest violence provide an excuse for increasing armed coercion. The colonies are becoming so strong that soon none of their just claims can be ignored or security for “our Rights be deny’d us.”>
Mine of May 6. begins thus; “I have received none of your Favours since that of Nov. 28. I have since written to you of the following Dates, Dec. 2. Jan. 5. March 9. and April 3. which I hope got safe to hand.” Thus in two out of three Letters subsequent to that of Dec. 2. which enclos’d the Govrs. Letters, I mention’d my Writing that Letter, which shows I could have no Intention of concealing my having written it; and that therefore the Assertion of my sending it anonymous is without Probability.
In mine of June 2. 1773 I acknowledge the Receipt of his of Mar. 24 and not being able to answer immediately his Request of leave to copy the Letters I said nothing of them then, postponing that Subject to an Opportunity which was expected two Days after; viz. June 4, when my Letter of that Date concludes thus, “As to the Letters I communicated to you, tho’ I have not been able to obtain Leave to take Copies or publish them, I have Permission to let the Originals remain with you as long as you may think it of any Use to have the Originals in Possession.”
In mine of July 7. 1773. I answer the above of April 20. as follows.
<”The Letters communicated to you” were not to satisfy curiosity but to reveal the Governor for what he is. They need not be quickly returned, must not be copied, but may be shown to “as many as you think proper.”>

The same Person writes to me of June 14. 1773. in these Terms;
<”I have endeavoured inviolably to keep to your Injunctions,” and only two others know who sent the letters to Boston and to whom. Revealing himself as their recipient might damage him, but their existence is an open secret now that ten or fifteen people have seen them; he is surprised that “they did not get Air before.”>
Then he goes on to relate how the Assembly having heard of them, oblig’d him to produce them; but engag’d not to print them; and that they afterwards did nevertheless print them, having got over that Engagement: by the Appearance of Copies in the House produc’d by a Member who it was reported had just receiv’d them from England. This Letter concludes, “I have done all in my Power strictly to conform to your Restrictions, but from the Circumstances above related you must be sensible it was impossible to prevent the Letters being made publick, and therefore hope I shall be free from all Blame respecting this Matter.”
This Letter accounts for its being unexpectedly to me, made a Secret in Boston that I had sent the Letters. The Gent. to whom I sent them, had his Reasons for desiring not to be known as the Person who receiv’d and communicated them; but as this would have been suspected if it were known that I sent them, that Circumstance was to be kept a Secret. Accordingly they were given to another to be by him produc’d to the Committee.
My Answer to this was of July 25. 1773. as follows.
<”I am favour’d with yours of June 14,” and acquits him of responsibility for what was done. But the report that copies of the correspondence came from England must be false, a way to relieve the House from maintaining secrecy. The action precipitated by the letters will, Franklin hopes, benefit the province. He had not meant to conceal his own role, but did his duty as agent and disregarded any consequences to himself. Now that the letters are printed, however, he would like though does not expect to keep that role secret. He will conceal Cushing’s role, but may have to show his letter to the person who obtained the correspondence in order to escape blame “for Breach of Engagement.”>
With the above mention’d Letter of the 14th June, I received one from another of the Gentlemen to whom the Papers had been communicated, which says, “By whom and to whom they were sent is still a Secret, known only to three Persons here, and may still remain so if you desire it.” My Answer to him, of July 25. was,
<”I accompanied them with no Restriction relating to myself,” but should be glad to keep the sender concealed now that publication of the letters “has changed the Circumstances.”>
His Reply to this, of the 10th of November, is
<”After all the sollicitous Inquiries of the Governor and his Friends,” only the three persons yet know by and to whom the letters were sent; and they will keep the secret unless otherwise informed. He admires Franklin’s candor and disregard for danger to himself in rendering “this essential Service to our injur’d Country.”>
To another Friend I wrote of the same Date, July 25, what will show the Apprehensions I was constantly under of the Mischiefs that might attend a Breach from the Exasperated State of Things, and the Arguments I used to prevent it. Viz.
<”I am glad to see that you are elected into the Council,” where his abilities will be put to good use. Some want an immediate rupture, the Boston papers say, but America’s growing strength will soon give force to her claims, and a premature struggle would be dangerous; not every governmental encroachment on rights is worth a rebellion. Continue to assert those rights, keep the people aware of them, and gain support from the other colonies. The strength of Great Britain, which is worth preserving, depends in great part on the Americans, who within a few years will gain all the security for “our inestimable Privileges that we can wish or desire.”>
His Answer of Dec. 31. is,
<”I concur perfectly with you,” for only desperate cases justify desperate remedies. Americans have grown impatient at seeing new irritations added to old, and the arrangement for the East India Company’s tea seems to have ended their patience; when attempts to return the tea failed, it was destroyed in Boston. If the ministry takes measures to enforce the duty, “they will turn America into a Field of Blood. But I will hope for the best.”>
I am told that Administration is possess’d of most of my Letters sent or receiv’d on Publick Affairs for some Years past, Copies of them having been obtain’d from the Files of the several Assemblies, or as they pass’d thro’ the Post-Office. I do not condemn their ministerial Industry, or complain of it. The foregoing Extracts may be compar’d with those Copies; and I can appeal to them with Confidence, that upon such Comparison these Extracts will be found faithfully made. And that the whole Tenor of my Letters has been, to persuade Patience, and a careful Guarding against all Violence, under the Grievances complain’d of; and this from various Considerations such as that the Welfare of the Empire depended upon the Union of its Parts; that the Sovereign was well-dispos’d towards us, and the Body of this Nation our Friends and Well wishers, that it was the Ministry only who were prejudic’d against us; that the Sentiments of Ministers might in time be changed, or the Ministers themselves be changed; or that if those Chances fail’d, at least Time would infallibly bring Redress, since the Strength, Weight and Importance of America was continually and rapidly increasing, and its Friendship of course daily becoming more valuable and more likely to be cultivated by an Attention to its Rights. The News Papers have announc’d, that Treason is found in some of my Letters. It must then be of some new Species. The Invention of Court Lawyers has always been fruitful in the Discovery of new Treasons; and perhaps it is now become Treason to censure the Conduct of Ministers. None of any other kind, I am sure can be found in my Correspondence.
The Effect of the Governors’ Letters on the Minds of the People in New England, when they came to be read there, was precisely what had been expected and proposed by sending them over. It was now seen that the Grievances which had been so deeply resented as Measures of the Mother Country were in fact the Measures of two or three of their own People; of course all that Resentment was withdrawn from her, and fell where it was proper it should fall on the Heads of those Caitiffs, who were the Authors of the Mischief. Both Houses took up the Matter in this Light. The Council resolv’d that
Here insert some of the Resolutions of the Council.
And the House of Representatives agreed to the following Resolves, reported by the Committee appointed to consider the Letters, viz.
Here insert them.
Upon these Resolutions was founded the following Petition, transmitted to me to be presented to his Majesty.
Here insert it.
Lord Dartmouth, Secretary of State for the Colonies, being in the Country when I receiv’d this Petition, I transmitted it to his Lordship inclos’d in the following Letter.
Here insert it.

To which Letter his Lordship was pleased to return me the following Answer.
Here insert it.
Both Houses at the same time join’d in a Letter to Lord Dartmouth on this Subject, of which the following is a true Copy. It came thro’ my Hands and I transmitted it to his Ld.
Here insert the Letter of June 29. from the True State.
No one who knows Lord D. can doubt the Sincerity of the good Wishes express’d in his Letter to me; and if his Majesty’s other Servants had fortunately been possess’d of the same benevolent Dispositions, with as much of that Attention to the Publick Interest, and Dexterity in Managing it, as Statesmen of this Country generally show in obtaining and Securing their Places, here was a fine Opportunity put into their Hands of “re-establishing the Union and Harmony that formerly subsisted between Great Britain and her Colonies,” so necessary to the Welfare of both, and upon the easy Condition of only “restoring Things to the State they were in at the Conclusion of the late War.” This was a solemn Declaration sent over from the Province most aggriev’d; with which they acquitted Britain of their Grievances, and charg’d them all upon a few Individuals of their own Country. Upon the Heads of those very mischievous Men they deprecated no Vengeance, tho’ that of the whole Nation was justly merited; they considered it as a hard thing for an Administration to punish a Governor who had acted from Orders, tho’ the Orders had been procured by his Misrepresentations and Calumnies; they therefore only petitioned, “that his Majesty would be pleased to remove T. H. Esq. and A. O. Esq. from their Posts in that Government and place good and faithful Men in their stead.” These Men might have been plac’d or pension’d elsewhere, as others have been; or Like the ScapeGoats of old, they might have carried away into the Wilderness all the Offences which had arisen between the two Countries, with the Burthen of which, they, having been the Authors of these Mischiefs, were most justly chargeable.
But this Opportunity our Ministers had not the Wisdom to embrace; they chose rather to reject it, and to abuse and punish me for giving it. A Court Clamour was rais’d against me as an Incendiary; and the very Action upon which I valued my self, as it appeard to me a Means of lessening our Differences, I was unlucky enough to find charg’d upon me as a wicked Attempt to increase them. Strange Perversion!
I was it seems equally unlucky in another Action, which I also intended for a good One and which brought on the above mention’d Clamour. The News being arriv’d here of the divulging  those Letters in America, great Enquiry was made who had transmitted them. Mr. Temple a Gentleman of the Customs, was accus’d of it in the Papers. He vindicated himself. A publick Altercation ensu’d upon it between him and a Mr. Wheatley, Brother and Executor to the Person to whom it was supposed the Letters had been originally written, and who was suspected by some of communicating them, on the Supposition that by his Brother’s Death they might have fallen into his Hands. As the Gentleman to whom I sent them, had in his Letter to me above recited, given an important Reason for his Desiring it shd be conceal’d that he was the Person who receiv’d them, and had for the same Reason chosen not to let it be known I sent them, I suffer’d that Altercation to go on without interfering, supposing it would end, as other Newspaper Debates usually do, when the Parties and the Publick should be tired of them. But this Debate, unexpectedly, produc’d a Duel. The Gentlemen were parted; Mr. Wheatly was hurt, but not dangerously. This however alarm’d me, and made me wish I had prevented it. But imagining all now over between them, I still kept Silence, till I heard that the Duel was understood to be unfinish’d, as having been interrupted by Persons accidentally near, and that it would probably be repeated as soon as Mr. Wheatly who was mending daily, had recover’d his Strength. I then thought it high time to interpose. And as the Quarrel was for the Publick Opinion, I took what I thought the shortest way to settle that Opinion with regard to the Parties, by publishing what follows, viz.
(Here insert Letter to Printer.)
This Declaration of mine was at first generally approv’d, except that some blam’d me for not having made it sooner, so as to prevent the Duel; but I had not the Gift of Prophecy; I could not foresee that the Gentlemen would fight; I did not even foresee that either of them could possibly take it ill of me. I imagin’d I was doing them a good Office, in clearing both of them from Suspicion, and removing the Cause of their Difference. I should have thought it natural for them both to have thank’d me; but I was mistaken as to one of them. His Wounds perhaps at first prevented him; and afterwards he was tutor’d probably to another kind of Behaviour by his Court Connections. My only Acquaintance with this Gentleman, Mr. Wheatly, was from an Application he made to me to do him the favour of enquiring after some Land in Pennsylvania, suppos’d to have been purchas’d anciently from the first Proprietor, by a Major Thomson his Grandfather, of which they had some imperfect Memorandums in the Family, but knew not whether it might not have been sold or convey’d away by him in his Life time as there was no Mention of it in his Will. I took the Trouble of Writing accordingly to a Friend of mine an eminent Lawyer there, well acquainted with such Business, desiring him to make the Enquiry. He took some Pains in it at my Request, and succeeded; and in a Letter inform’d me that he had found the Land; that the Proprietary claim’d it, but he thought the Title was clear to the Heir of Thomson; that he could easily recover it for him; and would undertake it if Mr. Wheatly should think fit to imploy him; or if he should rather chuse to sell it, my Friend impower’d me to make him an Offer of £5000 Sterling for it. With this Letter I waited upon him about a Month before the Duel at his House in Lombard Street, the first time I had ever been in it. He was pleas’d with the Intelligence, and call’d upon me once or twice afterwards to concert the Means of making out his Title. I mention some of these Circumstances to show that it was not thro’ any previous Acquaintance with him that I came to the Knowledge of the famous Letters; for they had been in America near a Year before I so much as knew where he liv’d: and the others I mention to show his Gratitude. I could have excus’d his not thanking me for sparing him a second Hazard of his Life: For tho’ he might feel himself serv’d, he might also apprehend that to seem pleas’d would look as if he was afraid of fighting again. Or perhaps he did not value his Life at any thing. But the Addition to his Fortune one would think of some Value to a Banker. And yet the Return this worthy Gentleman made me, for both Favours, was without the smallest previous Notice, Warning, Complaint or Request to me, directly or indirectly, exprest in any Manner whatsoever, to clap upon my Back a Chancery Suit. His Bill set forth, “That he was Administrator of the Goods and Chattells of his late Brother Thomas Whately; that some Letters had been written to his said Brother by the Governors Hutchinson and Oliver, that those Letters had been in the Custody of his said Brother at the time of his Death, or had been by him deliver’d to some other Person for Perusal and to be by such Person safely kept and returned to said Thomas Whately; that the same had by some means come into my Hands; that to prevent a Discovery, I, or some Person by my Order, had erased the Address of the Letters to the said T. Whately; that carrying on the Trade of a Printer I had by my Agents or Confederates, printed and published the same Letters in America, and disposed of great Numbers; that I threatned to print and sell the same here in England; and that he had applied to me to deliver up to him the said Letters and all Copies thereof, and desist from printing and publishing the same, and account with him for the Profits thereof; and he was in hopes I would have complied with such Request, but so it was that I had refused, &c. contrary to Equity and good Conscience and to the manifest Injury and Oppression of him the Complainant; and praying my Lord Chancellor, that I might be obliged to discover how I came by the Letters, what Number of Copies I had printed and sold, and to account with him for the Profits, &c. &c.” The Gentleman himself must have known, that every Circumstance of this was totally false, that of his Brother’s having deliver’d the Letters to some other Person for Perusal, excepted. Those as little acquainted with Law as I was, (who indeed never before had a Suit of any kind) may wonder at this as much as I did. But I have now learnt that in Chancery, tho’ the Defendant must swear to the Truth of every Point in his Answer, the Plaintiff is not put to his Oath, or obliged to have the least Regard to Truth in his Bill, but is allow’d to lie as much as he pleases. I do not understand this, unless it be for the Encouragement of Business.
My Answer upon Oath was, That the Letters in question were given to me, and came into my Hands as Agent for the House of Representatives of the Province of Massachusetts Bay; that when given to me I did not know to whom they had been addressed, no Address appearing upon them; nor did I know before that any such Letters existed; that I had not been for many Years concern’d in Printing; that I did not cause the Letters to be printed, nor direct the doing it; that I did not eraze any Address that was [interlined: might have been] on the Letters, nor did I know that any other Person had made such Erazure; that I did as Agent to the Province transmit, (as I apprehended it my Duty to do) the said Letters to one of the Committee with whom I had been directed to correspond, inasmuch as in my Judgment they related to Matters of great Publick Importance to that Province, and were put into my Hands for that purpose: that I had never been applied to by the Complainant as asserted in his Bill, and had made no Profit of the Letters, nor intended to make any, &c.
It was about this time become evident, that all Thought of Reconciliation with the Colony of the Massachusetts Bay, (by some kind Attention to their Petitions and a Redress of their Grievances) was laid aside; that Severity was resolv’d; and that the Decrying and vilifying the People of that Country, and me their Agent among the rest, was quite a Court Measure. It was the Ton with all the ministerial Folks to abuse them and me in every Company and in every Newspaper; and it was intimated to me as a thing settled, long before it happened, that the Petition for Removal of the Governors was to be rejected, the Assembly censur’d, and myself, who had presented it, was to be punished by the Loss of my Place in the Post Office. For all this I was therefore prepar’d: But the Attack from Mr. Wheatly was I own a surprize to me. Under the above-mentioned Circumstances of Obligation, and without the slightest Provocation, I could not have imagined any Man base enough to commence of his own Motion such a vexatious Suit against me. But a little accidental Information serv’d to throw some Light upon the Business. An Acquaintance calling on me after having just been at the Treasury, show’d me what he stil’d a pretty Thing for a Friend of his. It was an Order for £150 payable to Dr. Johnson, said to be One Half of his Yearly Pension, and drawn by the Secretary of the Treasury on this same Mr. Whately. I then consider’d him as a Banker to the Treasury for the Pension-Money, and thence as having an interested Connection with Administration, that might induce him to act by Direction of others in harassing me with this Suit, which gave me if possible a still meaner Opinion of him, than if he had done it of his own Accord.
What farther Steps he or his Confederates the M[iniste]rs will take in this Cause I know not. I do not in[deed] believe the Banker himself, finding there are no Profits to be shar’d would willingly lay out a Sixpence more upon the Suit; but then my Finances are not sufficient to cope at Law with the Treasury especially when Administration has taken Care to prevent my Constituents of N England from paying me any Salary, or reimbursing me any Expences, by a special Instruction to their Governor, not to sign any Warrant for that purpose on the Treasury there.
The Injustice of thus depriving the People there of the Use of their own Money to pay an Agent acting in their Defence, while the Governor with a large Salary out of the Money extorted from them by Act of Parliament was enabled to pay plentifully Mauduit and Wedderburne to abuse and defame them and their Agent, is so evident as to need no Comment. But this they call Government. To this Proceeding we shall come presently.
